Alternatives for the Imposition of Conditions on the
        Certification of Drug Transit and Producing Countries
The P resident m ay im pose certain conditions upon a drug producing o r transit country seeking certifi­
   cation under section 490(b) o f the Foreign A ssistance A ct o f 1961. If he chooses to certify a
   country under section 490(b)(1)(B ), he can withhold funds from the country to encourage com pli­
   ance w ith a set o f specified conditions. A lternatively, the P resident can determ ine not to certify
   a country in h is annual certification report but inform the country that it m ight be recertified outside
   the annual cycle if it m eets certain conditions. T he first alternative offers g reater flexibility to
   the President as, under the latter approach, the P resident is constrained in the exercise o f his discre­
   tion by specific statutory requirem ents and his determ ination is subject to congressional review.

                                                                                                  February 12, 1996

                      M e m o r a n d u m O p in io n f o r t h e A t t o r n e y G e n e r a l


   You have asked us to examine the question whether and how the President
might impose certain conditions upon a drug producing or transit country seeking
certification under section 490(b) of the Foreign Assistance Act of 1961. This
memorandum evaluates two alternatives: (1) certification based upon “ vital na­
tional interests,” where the expenditure of foreign assistance funds is dependent
upon the satisfaction of specified conditions; or (2) decertification and subsequent
recertification once specified conditions have been met.

                                                 Background

   Section 490(b) of the Foreign Assistance Act of 1961 (“ FAA” ), 22 U.S.C.
§ 2291j(b), describes requirements for the President’s annual certification of major
illicit drug producing or drug transit countries. Certification avoids the cutoff of
most forms of FAA assistance to such countries under section 490(e). 22 U.S.C.
§2291j(e). Under section 490(b)(1)(A), the President may certify a drug producing
or transit country if it has “ cooperated fully” with the United States, or has taken
“ adequate steps” on its own to comply with the United Nations Convention
Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, done Dec.
20, 1988, S. Treaty Doc. No. 1 0 1 ^ (1989), 28 I.L.M. 493. 22 U.S.C.
§2291j(b)(l)(A). Alternatively, under section 490(b)(1)(B), the President may cer­
tify a country that would not otherwise qualify under subsection (b)(1)(A), if he
determines that such certification is in the “ vital national interests” of the United
States.1Id. §2291j(b)(l)(B).
   Certification under subsection (b)(1)(B) requires a description of the vital na­
tional interests involved, along with a statement balancing the risk to those na­
tional interests against the risks posed by the country’s failure to cooperate with
   ‘ Hereinafter, this memorandum will refer to certifications made under sections 490(b)(1)(A) and 490(b)(1)(B)
as (b)(1)(A) and (b)(1)(B) certifications, respectively.


                                                        53
                                Opinions o f the Attorney General in Volume 20


the United States in narcotics matters. Id. §2291j(b)(3). Congress may disapprove
(b)(1)(B) certifications by enacting a joint resolution within 30 days of the annual
certification reporting date. Id. § 2291j(d).
   A country that is not certified — i.e. it is “ decertified” — may subsequently be
“ recertified” under section 490(f). The President may “ recertify” a country, mak­
ing it again eligible for foreign assistance, in one of two ways: He may either
certify the country under subsection (b)(1)(A) or (b)(1)(B) as part of his annual
certification report. Id. §2291j(f)(l). Or he may, at any other time, certify the
country under subsection (b)(1)(B). Id. § 2291j(f)(2). In other words, only
(b)(1)(B) recertifications— those made pursuant to the assertion of a vital national
interest— may be made outside the annual certification cycle. Moreover, (b)(1)(B)
recertifications made outside the annual cycle are more onerous than other
(b)(1)(B) certifications. Not only must the President satisfy all other conditions
for a (b)(1)(B) certification, but he must also certify either (1) that the country
has undergone a fundamental change in government, or (2) that there has been
a “ fundamental change” in the conditions that were the basis for his prior deter­
mination not to certify.2 See id. § 2291j(f)(2)(A). Thus, in effect, a (b)(1)(B) recer­
tification made outside the annual cycle must satisfy the requirements of both
subsections (b)(1)(A) and (b)(1)(B).3

                                                  A lternatives

1. C ertification U nder (b)(1)(B), E xpenditures Subject to Conditions

   Under this alternative, the President would make a vital national interests certifi­
cation under section 490(b)(1)(B) for a particular country, as part of his annual
certification report. At the same time, however, he would communicate to that
country that its receipt of the foreign assistance available as a result of such certifi­
cation would be contingent upon the satisfaction of certain conditions. If the coun­
try met these conditions, perhaps within some specified time frame, foreign assist­
ance funds would be released. If it did not, such funds would be withheld.
   It should be noted that, under this approach, the country remains certified, even
if it does not meet the specified conditions. The statute does not provide a mecha­
nism by which a country can be “ decertified” once it has been certified, other
than through the annual reporting process. Thus, the only way that the President
may decertify a country is by refusing to certify it the following year.

  2 The President need not m ake these additional certifications, if Congress enacts a joint resolution approving the
President’s decision to recertify under (b)(1)(B). See id. §2291j(0(2)(B ).
  3 It appears that such recertifications are also subject to congressional review. See id. §§2291j(d), 2291j(g); 138
Cong. Rec. 28,545 (1992) (Report o f House Com m ittee on Foreign Affairs Task Force on International Narcotics
Control, on International N arcotics Control A ct o f 1992 [subsequently enacted as Pub. L. No. 102-583, 106 Stat.
4914]) ( 4,[S]ection 490(g) specifies congressional review procedures for recertification.” ).


                                                         54
    A lternatives f o r the Im position o f C onditions on the C ertification o f D rug Transit a n d P roducing
                                                      C ountries

   However, the President does have considerable discretion over the expenditure
of foreign assistance funds to certified countries. This discretion derives in part
from his broad power over foreign affairs. The Constitution has long been inter­
preted to grant the President plenary authority to represent the interests of the
United States in dealings with foreign States, subject only to limits specifically
set forth in the Constitution or to such statutory limitations that the Constitution
permits Congress to impose by exercise of its enumerated powers.4
   Section 490 of the FAA imposes no statutory limitations on the President’s
discretion to withhold foreign assistance funds. On the contrary, section 490(b)
states that, if the President certifies a country, foreign assistance to that country
“ may be obligated and expended.” 22 U.S.C. §2291j(b)(l) (emphasis added).
The use of the word “ may” rather than “ shall” implies some exercise of discre­
tion by the President in the actual expenditure of such funds. Moreover, with
respect to Agency for International Development (“ AID” ) funds, courts have rec­
ognized that the FAA imposes no impediment to the President’s discretionary
withholding of such funds from statutorily eligible foreign recipients.5 See D K T
M em’l Fund Ltd. v. Agency fo r Int’l D ev., 887 F.2d 275, 281 (D.C. Cir. 1989)
(provision in AID statute granting President discretion to furnish assistance per­
mits President to withhold AID funds from foreign nongovernmental organizations
(“ NGOs” ): “ ‘[A]bsent a specific limitation on the Executive’s authority to condi­
tion disb[u]rsal of United States funds to foreign NGOs, it must be assumed that
the Congress has left intact’ presidential authority to place conditions or to refuse
funding to these organizations.” ) (quoting Planned Parenthood F ed’n o f Am. v.
Agency fo r Int’l D ev., 670 F. Supp. 538, 544 (S.D.N.Y. 1987), a f f d in relevant
part, 838 F.2d 649 (2d Cir. 1988), cert, denied, 500 U.S. 952 (1991)); Planned
Parenthood (same).
   Because the President has the authority to withhold funds from countries cer­
tified under (b)(1)(B), he can use that authority to encourage compliance with
a set of specified conditions. In effect, then, the President can impose upon a
country that does not meet those conditions the same sanctions that decertification
would entail.

   4See, e.g., U.S. Const, art. II, §2, cl. 2 (President’s power to “ make Treaties” and to “ appoint Ambassadors
. . . and Consuls” ); id. art. II, §3 (President’s power to “ receive Ambassadors and other public M inisters” ); Depart­
ment o f Navy v. Egan, 484 U.S. 518, 529 (1988) ( “ [The Supreme Court] has recognized ‘the generally accepted
view that foreign policy was the province and responsibility o f the Executive.’ ” (quoting Haig v. Agee, 453 U.S.
280, 293-94 (1981))); Alfred Dunhill o f London Inc. v. Republic o f Cuba, 425 U.S. 682, 706 n.18 (1976) (plurality
opinion) (“ [T]he conduct o f [foreign policy] is committed primarily to the Executive Branch.” ); United States v.
Louisiana, 363 U.S. 1, 35 (1960) (The President is “ the constitutional representative of the United States in its
dealings with foreign nations” ).
   3 W hether any o f the other statutory provisions covered by the defmition of “ United States assistance,” see 22
U.S.C. § 2 2 9 1(e)(4), contain explicit prohibitions against the exercise o f executive discretion is a question we do
not answer here. It is unclear whether such a prohibition, if it existed, could be interpreted to lim it the President’s
legitimate exercise o f his constitutional powers.


                                                         55
                        Opinions o f the Attorney General in Volume 20


2. D ecertification a n d Recertification u n der (b)(1)(B )

   A second alternative is for the President not to certify a country in his annual
certification report, but to inform the country that it might be recertified outside
the annual cycle if it satisfies certain conditions. The principal difficulty with this
approach, as we have already noted, is that recertification under section 490(f)
is an onerous process that effectively requires a country to be able to satisfy the
requirements of both (b)(1)(A) and (b)(1)(B). Moreover, recertification is subject
to congressional review.
   If this alternative were pursued, we would recommend that the President, at
the time he submitted his annual certification report, cite the conditions for recer­
tification as reasons for his determination not to certify a particular country. If
the country subsequently met those conditions, the President would thus have set
the stage to certify, under section 490(f)(2)(A)(ii), that “ there has been a funda­
mental change in the conditions” which led to the country’s initial decertification.
22 U.S.C. § 2291j(f)(2)(A)(ii).

                                       Conclusion

   Of the two alternatives outlined above, the first— certification with expenditures
conditioned upon satisfaction of certain requirements— offers far greater flexi­
bility for the President. Under the second alternative— decertification with recer­
tification upon satisfaction of certain requirements — the President is constrained
in the exercise of his discretion by specific statutory requirements, and his deter­
mination is subject to congressional review.

                                                          RICHARD L. SHIFFRIN
                                                    D eputy Assistant Attorney General
                                                         Office o f Legal Counsel




                                            56